Case 4:19-cv-04324 Document 8 Filed on 02/12/20 in TXSD Page 1 of 1
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                               February 12, 2020
                                                               David J. Bradley, Clerk




Signed on this 12th day of February, 2020
